Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2021 are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 11/5/2021 are being considered by the examiner.
On page 8 the applicant asserts “Sharifi does not expressly or impliedly teach that the partial hotword is ‘a part of a wake-up utterance to invoke a voice based intelligent assistant service.” Examiner respectfully disagrees “Ok computer”, “Hi Siri”, “OK Google” are commonly known hotwords or wakeup utterances. Any part of the hotwords is therefore partial hotword/wakeup. Sharifi further teaches: [0027]:  “For example, the user may speak “OK computer and computing device 106 may determine that it has the highest hotword confidence score. The computing device 106 will initiate speech recognition on audio data received after the hotword. If the user speaks “call Alice, then the computing device 106 will process [invoke the intelligent assistant service] the utterance and execute the appropriate command”, clearly states that the hotword is followed by a command that invokes the intelligent assistant services. 
Further, the applicant states on the same page 8 that cited passage from Sharifi “No such identification information about the electronic device is broadcast after the partial hotword is spoken in Sharifi. Moreover … no such identification information broadcast from the at least one external electronic device is ever received after the partial hotword is spoken in Sharifi”. The examiner The actions further include identifying the second computing device” It is therefore obvious that whenever score is transmitted, the address of the second device is already known to the first device. This identifier is essential to determine which device does the processing. In addition Sharifi recites: [0032] “For example, as a user is speaking "Ok computer," a computing device could compute a partial hotword confidence score once the user has finished speaking ‘OK comp.’ The computing device can then share the partial hotword confidence score with other computing devices. The computing device with the highest partial hotword confidence score can continue to process the user's speech.” Therefore, this score based on partial data is received from device 2, and as previously observed, comparisons must be based on identifier, and therefore partial scores will also have identifiers transmitted.
On page 9-11, the applicant state that:

    PNG
    media_image1.png
    151
    497
    media_image1.png
    Greyscale

And follows this by describing Fig.2 from Sharifi to illustrate what Sharifi teaches and finally states:


    PNG
    media_image2.png
    43
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    502
    media_image3.png
    Greyscale
 
The examiner concedes that the amendment “based on at least one second identification…” overcomes Sharifi and this is now rejected based on a new reference as shown below in the U.S.C 103 section
In light of the above reasoning, claim 1 continues to be rejected.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US-20160104480-A1) in further view of Trott (US 20170330566 A1)

With respect to claim 1 Sharifi teaches An electronic device, comprising: 
a display ([0049] The processor 302 can process instructions for execution within the computing device 300, including instructions stored in the memory 304 or on the storage device 306 to display graphical information for a GUI on an external input/output device, such as a display 316 coupled to the high-speed interface 308.); 
at least one communication circuitry ([0025] In some implementations, the computing device that transmit a confidence score data packet may transmit the confidence score data packet to other computing devices directly. For example, computing device 106 may transmit the confidence score data packet 130 to computing devices 108 and 110 through a short range radio. The communication protocol used between two computing devices may be universal plug and play. In some implementations, a computing device that transmits a confidence score data packet may broadcast the confidence score data packet. In this instance,); 
a microphone ([0005] Consequently, each time the words “OK computer” are spoken, it is picked up by a microphone); 
at least one speaker ([0060] The mobile computing device 350 may also communicate audibly using an audio codec 360, which may receive spoken information from a user and convert it to usable digital information. The audio codec 360 may likewise generate audible sound for a user, such as through a speaker, e.g., in a handset of the mobile computing device 350); 
at least one processor operatively connected with the display ([0049] The computing device 300 includes a processor 302, a memory 304, a storage device 306, a high-speed interface 308 connecting to the memory 304 and multiple high-speed expansion ports 310, and a low-speed interface 312 connecting to a low-speed expansion port 314 and the storage device 306. Each of the processor 302, the memory 304, the storage device 306, the high-speed interface 308, the high-speed expansion ports 310, and the low-speed interface 312, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate. The processor 302 can process instructions for execution within the computing device 300, including instructions stored in the memory 304 or on the storage device 306 to display graphical information for a GUI on an external input/output device, such as a display 316 coupled to the high-speed interface 308. In other implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory. Also, multiple computing devices may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system), the at least one communication circuitry, the microphone, and the at least one speaker; 
and at least one memory operatively connected with the at least one processor ([0049] The computing device 300 includes a processor 302, a memory 304, a storage device 306, a high-speed interface 308 connecting to the memory 304 and multiple high-speed expansion ports 310, and a low-speed interface 312 connecting to a low-speed expansion port 314 and the storage device 306), wherein the at least one memory stores instructions ([0049] The processor 302 can process instructions for execution within the computing device 300, including instructions stored in the memory 304 or on the storage device 306 to display graphical information for a GUI on an external input/output device, such as a display 316 coupled to the high-speed interface 308. In other implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory), which when executed, instruct the at least one processor to: 
while the electronic device is wiredly or wirelessly connected with an access point (AP) connected with a plurality of external devices ([0056] The processor 352 may communicate with a user through a control interface 358 and a display interface 356 coupled to the display 354... The control interface 358 may receive commands from a user and convert them for submission to the processor 352. In addition, an external interface 362 may provide communication with the processor 352, so as to enable near area communication of the mobile computing device 350 with other devices. The external interface 362 may provide, for example, for wired communication in some implementations, or for wireless communication in other implementations, and multiple interfaces may also be used, Fig 3 and Fig 1 show a plurality of devices) connected with a plurality of external electronic devices (0065] The systems and techniques described here can be implemented in a computing system that includes a back end component (e.g., as a data server), or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the systems and techniques described here), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network). Examples of communication networks include a local area network (LAN), a wide area network (WAN), and the Internet.),
 based on receiving, through the microphone ([0005]Consequently, each time the words “OK computer” are spoken, it is picked up by a microphone, conveyed to the system, which performs speech recognition)), a part of a wake-up utterance ([0032] In some implementations, to avoid any latency after a hotword is spoken, scores could be reported from the hotworder before the end of the hotword, e.g. for a partial hotword...The computing device with the highest partial hotword confidence score can continue to process the user's speech) to invoke a voice-based intelligent assistant service during a first time ([0048] The computing device 300 is intended to represent ...personal digital assistants, and [0032] In some implementations, to avoid any latency after
a hotword is spoken, scores could be reported from the hotworder before the end of the hotword [first time is any time before the end of the complete hotword]), broadcast first identification information about the electronic device ([0041] In some implementations, the computing device may transmit a first identifier with the first value. The identifier may be based on one or more of an address of the computing device) and 
receive  at least one second identification information broadcast from at least one external device among the plurality of external electronic devices ([0009] The action of receiving a second value corresponding to a likelihood that the utterance includes the hotword, the second value being determined by a second computing device further includes receiving a second identifier for the second computing device.), 
based on receiving a whole of the wake-up utterance through the microphone ([0037] The computing device receives audio data that corresponds to an utterance (210). A user speaks the utterance and a microphone of the computing device receives the audio data of the utterance. The computing device processes the audio data by buffering, filtering, endpointing, and digitizing the audio data. As an example, the user may utter “Ok, computer” and the microphone of the computing device will receive the audio data that corresponds to “Ok, computer.” An audio subsystem of the computing device will sample, buffer, filter, and endpoint the audio data for further processing by the computing device), individually transmit first information related to the wake-up utterance received through the microphone ([0007] determining a first value corresponding to a likelihood that the utterance includes a hotword) to the at least one external electronic device [[based on the at least one second identification information]]  and individually receive, from the at least one external electronic device, second information related to the wake-up utterance received by the at least one external electronic device based on the broadcasted first identification information ([0009] The action of receiving a second value corresponding to a likelihood that the utterance includes the hotword, the second value being determined by a second computing device), and 
determine whether to transmit voice information received after the wake-up utterance to an external server based on at least part of the first information and the second information (0035]  For example, a user says “Ok computer, remind me to buy milk.” Once the user finishes speaking “Ok computer,” the nearby computing devices will have likely determined which computing device has the highest hotword confidence score and that computing device will process and respond “remind me to buy milk” as the user speaks those words. The other computing devices will also receive “remind me to buy milk.” While the other computing device will not respond to the “remind me to buy milk” utterance, the other computing devices can send audio data corresponding to “remind me to buy milk” to a server. The computing devices responding to “remind me to buy milk” can also send its audio data to the server and [0040] In some implementations, the computing device may compute a loudness score for the utterance or a signal to noise ratio for the utterance [here, "OK Computer" is the wakeup utterance, first information=SNR].)
Sharifi does not teach based on the at least one second identification information.
Trott teaches based on the at least one second identification information (Trott: [0006] The first processor may cause the first device to transmit the data in response to receiving an identification of the second device over the network. The identifiable sound may encode data identifying the second device.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi to include the teachings of Trott motivation being  to automatically determining which speakers are audible (Trott,  [0018]).

With respect to claim 2 Sharifi teaches wherein the first information and the second information include at least one of a signal-to-noise ratio (SNR), audio quality, volume, sound pressure, or a confidence score of the wake-up utterance [0040] In some implementations, the computing device may compute a loudness score for the utterance or a signal to noise ratio for the utterance, first information=SNR) 
With respect to claim 3 Sharifi teaches (Currently Amended) The electronic device of claim 2, wherein the confidence score of the pre-set wake-up utterance stored in the memory matches the wake-up utterance received through the microphone ([0038] The computing device determines the first value, which may be referred to as a hotword confidence score, by comparing the audio data of the utterance to a group of audio samples that include the hotword or by analyzing the audio characteristics of the audio data of the utterance. The first value may be normalized to a scale from zero to one where one indicates the highest likelihood that the utterance includes a hotword.)


Claims 4, 6, 9, 10, 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Trott as applied to claims 1, 1, 1, 9, 1 respectively and in further view of Cherukuri (US-10685652-B1)
With respect to claim 4 Sharifi does not teach transmit the voice information received after the wake-up utterance to the external server when a first value included in the first information is larger than a second value included in the second information, and refrain from transmitting the voice information received after the wake-up utterance to the external server when the first value is smaller than the second value.  
Cherukuri teaches 
transmit the voice information received after the wake-up utterance to the external server (Col 8 ll 35- Col 9 ll 20... each of the voice-enabled devices 108(1)-(3) may each detect, or receive, the voice command 106, generate respective audio data 114(1), 114(2), and 114(3) (collectively “audio data”) representing the voice command 106, and transmit, stream, or otherwise send the audio data 114 over a network 118 to the remote system 110 … In the example illustrated in environment 102, the user 104 issues the voice command 106 subsequent to a wakeword) when a first value included in the first information is larger than a second value included in the second information (Col 10 ll 36-46 Thus, the arbitration component 124 may analyze the metadata 116 and/or the audio data 114 received from each of the voice-enabled devices 108(1)-(3) and determine which audio data 114 has the highest SNR value, or other audio or acoustic metric [first information/second information=SNR if first>second then first is transmit and second is not transmitting], and select that audio data 114 for further processing. The arbitration component 124 may further send an instruction for the voice-enabled devices 108 whose audio data 114 was not selected to stop sending the audio data 114. ), and 
refrain from transmitting the voice information received after the wake-up utterance to the external server when the first value is smaller than the second value (Col 10 ll 34-46) Thus, the arbitration component 124 may analyze the metadata 116 and/or the audio data 114 received from each of the voice-enabled devices 108(1)-(3) and determine which audio data 114 has the highest SNR value, or other audio or acoustic metric, and select that audio data 114 for further processing. The arbitration component 124 may further send an instruction for the voice-enabled devices 108 whose audio data 114 was not selected to stop sending the audio data 114.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Cherukuri motivation being  that by grouping voice-enabled devices into device clusters improves user experience (Cherukuri,  Col 2 ll 51-67).


With respect to claim 6 Sharifi, Trott does not teach wherein the first information includes state information about the electronic device, and the second information includes state information about the at least one external electronic device, and wherein the state information includes at least one of type information, information about a running application, information about a distance to a user, or priority information. 
Cherukuri teaches 
wherein the first information includes state information about the electronic device, and the second information includes state information about the at least one external electronic device, and wherein the state information includes at least one of type information, information about a running (Col 8 ll 16-23 Additionally, the voice-enabled devices 108(1) and 108(2) may each determine various audio signal metric values (e.g., SNR values), or determine additional metadata associated with the speech utterance 106. Such metadata may include proximity data [state], such as physical proximity of the user 104 relative to each of the voice-enabled devices 108, and temporal proximity, such as a time when the speech utterance 106 was detected by each of the voice-enabled devices 108.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Cherukuri motivation being  that by grouping voice-enabled devices into device clusters improves user experience (Cherukuri,  Col 2 ll 51-67).

With respect to claim 9 Sharifi, Trott do not teach wherein the instructions further instruct the processor to transmit leader information indicating that the electronic device is a leader device to the external server when the voice information received after the wake-up utterance is determined to be transmitted to the external server.  
Cherukuri teaches wherein the instructions further instruct the processor to transmit leader information indicating that the electronic device is a leader device to the external server (Col 4 ll 42-63 For instance, audio data with higher SNR values may result in better transcription into text by the speech-processing systems because the energy levels of the voice command are higher relative to energy levels of the noise, making the voice command easier to identify and analyze from amongst the noise in the audio data. Thus, the speech-processing system may include an arbitration component to determine which audio data to continue to receive and subsequently process from the multiple voice-enabled devices based on various contextual information, such as SNR values. The voice-enabled device whose audio data is selected for processing may be selected as the “source device,” and continues to send the audio data representing the voice command until an end of the voice command of the user is detected (e.g., by the remote system). The voice-enabled device(s) whose audio data was not selected may be instructed to stop sending the audio data, or be “killed off” in arbitration by the arbitration component. The audio data received from the source device may then be processed by the speech-processing system to determine how to respond to the voice command ) when the voice information received after the wake-up utterance is determined to be transmitted to the external server (Col 8 ll 58-63 In certain implementations, the voice command 106 may include or be preceded by a wakeword or other trigger expression or event that is spoken by the user 104 to indicate that subsequent user speech is intended to be received and acted upon by the voice-enabled devices 108 and/or remote system 110. ) 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Cherukuri motivation being  that by grouping voice-enabled devices into device clusters improves user experience (Cherukuri,  Col 2 ll 51-67).
With respect to claim 10 Sharifi, Trott do not teach receive a leader selection in response to the leader information from the external server and receive the voice information based on the received leader selection, and transmit the voice information to the external server.  
Cherukuri teaches receive a leader selection in response to the leader information from the external server (Col 10 ll 24-27  … an arbitration component 124 [server] which determines which of the multiple audio data 114 received will be used for further processing) and receive the voice information based on the received leader selection (Col 10 ll 34-38 For instance, audio data 114 with higher signal-to-noise values or ratios may represent the voice command 106 better than the background noise, which makes transaction of the audio data including the voice command 106 into text.), and transmit the voice information to the external server (Col 10 ll 53-Col 11 ll 9 However, each of the audio data 114 and/or the metadata 116 from each of the voice-enabled devices 108 may be stored at the remote system 110, such as in an audio-data database 126 … Thus, the audio-data database 126 stores metadata 116 each time, or for each instance, that a voice-enabled device 108 transmits or otherwise sends audio data 114 to the remote system 110. In some examples, the voice-enabled devices 108 may determine some of the metadata, such as the SNR data 132, and in other examples the remote system performs processing to determine additional metadata 116, such as the SNR data 132.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Cherukuri motivation being  that by grouping voice-enabled devices into device clusters improves user experience (Cherukuri,  Col 2 ll 51-67).


With respect to claim 12 Sharifi, Trott do not teach output a response corresponding to the wake-up utterance through at least one of the at least one speaker or the display when the voice information received after the wake-up utterance is determined to be transmitted to the external server.  
Cherukuri teaches output a response corresponding to the wake-up utterance through at least one of the at least one speaker or the display when the voice information received after the wake-up utterance is determined to be transmitted to the external server (Col 8 ll 41-54 The voice-enabled devices 108 may receive commands from the user 104 via the voice command 106, and provide services in response to the commands. In some examples, the voice-enabled devices 108 may detect a predefined trigger expression or word (e.g., “awake”), which may be followed by instructions or directives (e.g., “please end my phone call,” “please turn off the alarm,” etc.) Services provided by the voice-enabled devices 108 in conjunction with the remote system 110 may include performing actions or activities, rendering media, obtaining, and/or providing information, providing information via generated or synthesized speech [played back using speaker]  via the voice-enabled devices 108, initiating Internet-based services on behalf of the user 104, and so forth)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Cherukuri motivation being  that by grouping voice-enabled devices into device clusters improves user experience (Cherukuri,  Col 2 ll 51-67).
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Trott as applied to claim 1 and in further view of Hoffmeister (US 9070367 B1)

With respect to claim 5 Sharifi, Trott does not teach send a request for the second information to at least one, failing to receive the wake-up utterance-related second information, of the at least one external electronic device, and receive the second information from the at least one external electronic device to which the request is transmitted.
Hoffmeister teaches does not teach send a request for the second information to at least one, failing to receive the wake-up utterance-related second information, of the at least one external electronic device, and receive the second information from the at least one external electronic device to which the request is transmitted (Col 15 ll 42-50 Referring again to FIG. 11, when the local device determines the audio signal does not match a frequently spoken phrase of one of the speech recognition models, the local device may transmit the audio signal to a remote device for ASR processing, as shown in block 1110. Upon the remote device performing the ASR processing, the remote device may transmit speech recognition results to the local device. The local device receives the results, as shown in block 1112, and processes the results, as shown in block 1114. The processing of the results may include executing a command) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Hoffmeister motivation being that by splitting tasks between remote and local devices may improve efficiency and processing of results (Hoffmeister,   Col 1 ll 63 – Col 2 ll 12).



Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Trott and Cherukuri as applied to claim 9 and in further view of Hoffmeister (US 9070367 B1)

With respect to claim 11 Sharifi, Trott and Cherukuri dos not teach receive a leader change command in response to the leader information from the external server, and refrain from transmitting the voice information to the external server based on the received leader change command 
Hoffmeister teaches receive a leader change command in response to the leader information from the external server, and refrain from transmitting the voice information to the external server based on the received leader change command (Col 15 ll 42-50 Referring again to FIG. 11, when the local device determines the audio signal does not match a frequently spoken phrase of one of the speech recognition models, the local device may transmit the audio signal to a remote device for ASR processing, as shown in block 1110. Upon the remote device performing the ASR processing, the remote device may transmit speech recognition results to the local device. The local device receives the results, as shown in block 1112, and processes the results, as shown in block 1114. The processing of the results may include executing a command, and Col 11 ll 22-32 Audio comprising speech is captured by the audio capture device 902 and an audio signal is produced. The audio signal is compared to the speech recognition model(s) 906 by the module 904 to determine whether the audio signal is a frequent phrase or word matching a speech recognition model 906. When the audio signal matches a speech recognition model 906, the audio signal is processed by the local device 900. When the audio signal does not match a speech recognition model 906, the audio signal is transmitted over the network 910 by the local device 900 to the remote device 908 for ASR processing. [the local device therefore refrains from sending data to the server]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott and Cherukuri to include the teachings of Hoffmeister motivation being that by splitting tasks between remote and local devices may improve efficiency and processing of results (Hoffmeister,   Col 1 ll 63 – Col 2 ll 12).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Sharifi, Trott as applied to claim 1 and in further view of Trollope (US 9491522 B1 )
With respect to claim 7 Sharifi, Trott does not teach (Original) The electronic device of claim 1, wherein the instructions further instruct the processor to: individually transmit the first information to the at least one external electronic device through user datagram protocol (UDP) communication based on identification information about the at least one external electronic device.
Trollope teaches individually transmit the first information to the at least one external electronic device through user datagram protocol (UDP) communication based on identification information about the at least one external electronic device (Col 7 ll 41-63 In a more particular implementation, a full discovery protocol can be executed that causes the computing device to send a User Datagram Protocol (UDP) multicast message on the current network. In some implementations, the UDP can include an M-Search message directed to media devices, such as digital media renderers and/or digital media servers (e.g., as defined in DLNA Guidelines, December 2011, Part 1: Architecture and Protocols” technical specification, which is hereby incorporated by reference herein in its entirety), digital media players, or any other suitable media device that outputs, processes, and/or presents media content. In some implementations, the UDP multicast message can include an address of the device sending the message (e.g., the network address of the computing device), and can include a time period during which replies are to be sent. Such a time period can be any suitable time period, such as one second, two seconds, etc., and can be set based on any suitable factors.)   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott, based on a known process of transmitting data from client to server resumption of secondary applications/skills as taught by Trollope to yield predictable results for message transmission and retrieval (See KSR Int'l Co. v. TeleflexInc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Sharifi, Trott as applied to claim 1 and in further view of Youn (KR-20150103586-A).
With respect to claim 8 Sharifi, Trott does not teach (Original) perform user authentication to indicate whether the wake-up utterance is an utterance issued from at least one registered user based on the wake-up utterance received through the microphone.
Youn teaches   (Original) perform user authentication to indicate whether the wake-up utterance is an utterance issued from at least one registered user based on the wake-up utterance received through the microphone ([0051] Accordingly, the processor 140 may check the content of the voice input through the voice recognition module 120, and [0057] Alternatively, the processor 140 may analyze the voice pattern and determine the target device based on the voice pattern. The processor 140 may compare whether the voice pattern of the voice input matches the voice pattern of the user registered in the electronic device 100. According to this, when two different electronic devices are adjacent to each other, the user may have input a voice input to the electronic device. Accordingly, the processor 140 may determine, as the target device, the electronic device 100 in which the voice pattern of the voice input matches the voice pattern of the user registered in the electronic device 100.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott to include the teachings of Youn motivation being that in an environment that has multiple devices, voice recognition should not be done on all devices but only on devices that are intended. This reduces power consumption and also reduces inconvenience for the users (Youn, [0003]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Trott and Cherukuri as applied to claim 12 and in further view of Youn and Hoffmeister.
With respect to claim 13  Sharifi, Trott and Cherukuri do not teach receive a voice command indicating a leader change command through the microphone and refrain from transmitting the voice information to the external server based on, at least, a result of processing the voice command indicating the leader change command
Youn teaches receive a voice command indicating a leader change command through the microphone and [[refrain from transmitting the voice information to the external server based on, at least, a result of processing the voice command indicating the leader change command]] ([0059] For example, a user may press a button of the electronic device 100 that manually activates the voice recognition module and input a voice input. In this case, since the voice input is desired to be processed by the electronic device 100 where the user inputs the trigger input, the processor 140 may determine the electronic device that has entered the trigger input as the target device.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott and Cherukuri to include the teachings of Youn motivation being that in an environment that has multiple devices, voice recognition should not be done on all devices but only on devices that are intended. This reduces power consumption and also reduces inconvenience for the users (Youn, [0003]).
	Sharifi, Trott, Cherukuri  and Youn do not teach refrain from transmitting the voice information to the external server based on, at least, a result of processing the voice command indicating the leader change command.
Hoffmeister teaches refrain from transmitting the voice information to the external server based on, at least, a result of processing the voice command indicating the leader change command (Col 15 ll 42-50 Referring again to FIG. 11, when the local device determines the audio signal does not match a frequently spoken phrase of one of the speech recognition models, the local device may transmit the audio signal to a remote device for ASR processing, as shown in block 1110. Upon the remote device performing the ASR processing, the remote device may transmit speech recognition results to the local device. The local device receives the results, as shown in block 1112, and processes the results, as shown in block 1114. The processing of the results may include executing a command, and Col 11 ll 22-32 Audio comprising speech is captured by the audio capture device 902 and an audio signal is produced. The audio signal is compared to the speech recognition model(s) 906 by the module 904 to determine whether the audio signal is a frequent phrase or word matching a speech recognition model 906. When the audio signal matches a speech recognition model 906, the audio signal is processed by the local device 900. When the audio signal does not match a speech recognition model 906, the audio signal is transmitted over the network 910 by the local device 900 to the remote device 908 for ASR processing. [the local device therefore refrains from sending data to the server]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sharifi, Trott, Cherukuri and Youn to include the teachings of Hoffmeister motivation being that by splitting tasks between remote and local devices may improve efficiency and processing of results (Hoffmeister, Col 1 ll 63 – Col 2 ll 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.N.P./Examiner, Art Unit 2657     

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657